Filed 12/11/18                                                Case 18-90258                                             Doc 232



                        1   RICHARD B. GULLEN (SBN 144513)
                            ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                        2   1960 The Alameda, Suite 200
                            San Jose, CA 95126-1493
                        3   Tel: (408) 261-4252
                            Fax: (408) 261-4292
                        4
                            Attorneys for Secured Creditor,
                        5   HELEN McABEE

                        6

                        7

                        8                             UNITED STATES BANKRUPTCY COURT

                        9                               EASTERN DISTRICT OF CALIFORNIA

                       10                                         MODESTO DIVISION

                       11   In Re:                                              Case No. 18-90258

                       12                                                       DC No.: RBG-002
                            ANDREAS ABRAMSON,
                       13                                                       Chapter 7
                                            Debtor.
                       14
                                                                                SECURED CREDITOR HELEN
                       15   Helen McAbee,                                       McABEE’S NOTICE OF JOINDER TO
                                                                                SUPPLEMENTAL BRIEF
                       16                   Secured Creditor,                   REGARDING SECTION 522 LIEN
                                                                                STRIPPING FILED BY INTERESTED
                       17            vs.                                        PARTY BERNADETTE CATTANEO
                       18   Andreas Abramson, Debtor; and Michael D.             Date:  December 20, 2018
                            McGranahan, Chapter 7 Trustee,                       Time:  10:30 a.m.
                       19                                                        Dept.: Department E
                                            Respondents.                         Place.:1200 I Street, Suite 4
                       20                                                               Modesto, California 95354
                                                                                 Judge: Hon. Ronald H. Sargis
                       21
                                     Secured Creditor Helen McAbee in an effort to minimize, streamline and avoid a third
                       22
                            brief to the court hereby joins in the Supplemental Brief Regarding Section 522 Lien Stripping
                       23
                            filed by Interested Party Bernadette Cattaneo.
                       24
                            Dated: December 11, 2018               ROSSI, HAMERSLOUGH, REISCHL & CHUCK
                       25
 Rossi, Hamerslough,
   Reischl & Chuck
  1960 The Alameda
                       26                                          BY:    /s/ Richard B. Gullen
       Suite 200
     San Jose, CA                                                         RICHARD B. GULLEN
      95126-1493
    (408) 261-4252     27                                                 Attorneys for Judgment Creditor HELEN
 Fax (408) 261-4292
                                                                          McABEE
                       28   S:\CL\G\GD18081 MCABEE JUDGMENT COLLECTION\ANDREAS BK\JOINDER.DOCX

                            NOTICE OF NO OBJECTION AND JOINDER TO MOTION TO INTERVENE                                        1
Filed 12/11/18                                              Case 18-90258                                                Doc 232



                        1                                        PROOF OF SERVICE
                        2   STATE OF CALIFORNIA, COUNTY OF SANTA CLARA:

                        3          I am a citizen of the United States and employed in the county aforesaid; I am over the
                            age of eighteen years, and not a party to the within action; my business address is 1960 The
                        4   Alameda, Suite 200, San Jose, CA 95126-1493. On the date set forth below I served the
                            documents described below:
                        5
                                    SECURED CREDITOR HELEN McABEE’S NOTICE OF JOINDER TO
                        6           SUPPLEMENTAL BRIEF REGARDING SECTION 522 LIEN STRIPPING
                                    FILED BY INTERESTED PARTY BERNADETTE CATTANEO
                        7   on the following person(s) in this action by placing a true copy thereof enclosed in a sealed
                            envelope addressed as follows:
                        8
                                    Iain A. Macdonald                           Stephen D. Finestone (125675)
                        9           Macdonald Fermandez                         Jennifer C. Hayes (197252)
                                    221 Sansome St., 3rd Floor                  FINESTONE HAYES LLP
                       10
                                    San Francisco, CA 94104                     456 Montgomery Street, 20th Floor
                                                                                San Francisco, California 94104
                       11           imac@macfern.com                            sfinestone@fhlawllp.com
                       12           Attorneys for Debtor Andreas Abramson       Attorneys for Interested Party
                                                                                Bernadette Cattaneo
                       13
                            ☐       (BY MAIL) I sealed and placed for collection and mailing such envelope(s) with
                       14   postage thereon fully prepaid, addressed as stated above, in the basket for outgoing mail at
                            Rossi, Hamerslough, Reischl & Chuck. It is the firm’s ordinary business practice that all mail
                       15   placed in the basket is collected and taken for mailing that same day by an employee of the
                            U.S. Postal Service.
                       16
                            ☒       (BY ELECTRONIC TRANSMISSION) Pursuant to C.C.P. §1010.6, by my
                       17   contemporaneous submission herewith to a Court-approved electronic filing service provider, I
                            have caused said document(s) to be transmitted by electronic transmission on this date to the
                       18   electronic service address(es) of the addressee(s). A true and correct copy of said provider’s
                            electronic notification of service [C.C.P. §1010.6(a)(1)(C)] will be produced if requested by
                       19   any party or the court.
                       20   ☐       (BY FACSIMILE) I caused such document(s) to be transmitted by facsimile on this
                            date to the offices of addressee(s). The transmission was reported as complete and without
                       21   error. A copy of the transmission report, properly issued by the transmitting facsimile machine,
                            will be attached hereto after transmission.
                       22
                            ☐      (BY FEDERAL EXPRESS) I caused such envelope(s) with postage thereon fully
                       23   prepaid to be placed in the Federal Express office at San Jose, California.
                       24   ☒       (STATE) I declare under penalty of perjury under the laws of the State of California
                            that the foregoing is true and correct.
                       25
 Rossi, Hamerslough,        Executed on December 11, 2018 at San Jose, California.
   Reischl & Chuck
  1960 The Alameda
                       26
       Suite 200
     San Jose, CA                                                                 /s/ Carmen Mendez
      95126-1493
    (408) 261-4252     27                                                              Carmen Mendez
 Fax (408) 261-4292


                       28
